IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,010-01


EX PARTE DAMION ROBERTS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1253272-A
IN THE 230TH DISTRICT COURT FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and was sentenced to fifty years' imprisonment.  The First Court of Appeals affirmed his
conviction and sentence. Roberts v. State, No. 01-10-00844-CR (Tex. App.-Houston, August 11,
2011).  
	The trial court signed findings of fact and conclusions of law that were based on the record,
including an affidavit from attorney Lucinda Marshall.  The trial court recommended that relief be 

2
denied.
	This Court adopts the findings and conclusions of the trial court with the understanding that
when the findings name Lucinda Williams, they are actually referring to trial counsel Lucinda
Marshall.  Based on the trial court's findings of fact and conclusions of law, as well as this Court's
independent review of the entire record, we deny relief.



Filed:  September 11, 2013
Do not publish